FILED
                            NOT FOR PUBLICATION                              JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 10-10434

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00223-GMN-
                                                 LRL-1
  v.

RONALD DAIN HARRIS,                              MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                             Submitted July 14, 2011 **
                             San Francisco, California

Before: SILVERMAN and GRABER, Circuit Judges, and LYNN, District
Judge.***

       Ronald Harris appeals the district court’s denial of his motion to suppress an

admission supporting his conviction for being a felon in possession of a firearm in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Barbara M. G. Lynn, United States District Judge for
the Northern District of Texas, sitting by designation.
violation of 18 U.S.C. § 922(g)(1). We review the district court’s denial of the

motion to suppress de novo. The district court’s factual findings, including the

finding that the waiver was knowing and intelligent, are reviewed for clear error.

United States v. Rodriguez-Rodriguez, 393 F.3d 849, 855 (9th Cir. 2005). We

affirm.

      Contrary to Harris’s assertion, the district court considered the totality of the

circumstances to determine whether Harris voluntarily and knowingly waived his

right to remain silent. The district court did not err in applying United States v.

George, 987 F.2d 1428, 1431 (9th Cir. 1993).

      The district court did not clearly err in finding that Harris was not too

intoxicated to knowingly waive his right to remain silent. Despite his intoxication,

Harris was coherent and responsive to questions and directions. Id. Harris

cooperated, followed orders, and answered questions, providing his name, social

security number, date of birth, the date of his release from prison, the nature of his

prior conviction, and the length of his sentence. Harris offered to prove his

identity with a bank card and his mother’s maiden name. Just before the officer

read Harris his Miranda rights, Harris again responded to questions and followed

directions. Harris walked out of the security office without assistance. The officer




                                           2
testified that Harris was awake, appeared to understand his rights, and responded

“yes” when asked if he understood his rights.

      Nor did the district court err in holding that the waiver was voluntary. There

is no evidence in the record that officers intimidated, coerced, or deceived Harris.

Cox v. Del Papa, 542 F.3d 669, 675 (9th Cir. 2008) (noting that voluntariness

depends on police overreaching and knowledge depends on mental capacity).

      Finally, the magistrate judge did not usurp the prosecutor’s role by asking

non-leading questions of the government’s witness at the evidentiary hearing. The

magistrate judge had broad discretion to question the witness and did not exhibit

any bias. United States v. Alfaro, 336 F.3d 876, 883-84 (9th Cir. 2003).

      AFFIRMED.




                                          3